DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on August 27, 2021 and September 20, 2021 have been entered.

Response to Arguments
1, 2, 8, 16, and 20 stand rejected under Section 102.  Claims 1-8 stand rejected under Section 103.  Claim 21 stands rejected under Section 112(a) for failing to meet the written description requirement.  Claim 18 stands objected to.  Claims 1, 2, and 8 stand rejected for double patenting.  The specification and abstract stand objected to.  Claim 15 was previously canceled.
In their August 27, 2021 After Final filing, Applicants amended claims 1, 4-6, 8-10 and 16, and canceled claims 3, 7, 18, and 21, and added new claims 22-25.  Applicants also submitted the specification and abstract amendments on separate sheets.  
Turning first to the abstract: Applicants’ amendments to the abstract address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the abstract are withdrawn.
Specification: Applicants’ amendments to the specification address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.
Claim objection: Applicants’ cancellation of claim 18 renders moot the claim objection.  Therefore, the claim objection is withdrawn as moot.
Section 112(a) written description rejection: Applicants’ cancellation of claim 21 renders moot the Section 112(a) written description rejection.  Therefore, the Section 112(a) written description rejection is withdrawn as moot.
Double patenting: Applicants’ amendments overcome the double patenting rejection.  The double patenting rejection is withdrawn.
Section 102 rejections: Applicants’ amendment overcomes the previously noted Section 102 rejections and is accepted and entered.  No new matter has been added.  The previously noted Section 102 rejections are withdrawn.
Section 103 rejections:  Applicant's arguments filed August 27, 2021 have been fully considered, and upon further review of the Tao reference, are unpersuasive.   Applicants have amended claim 1 to require that the three ferroelectric layers have specific components and different thicknesses.  Applicants use the term “contains” when reciting limitations for the first, second, and third layers, and the term “contains” is 
Additional note: Tao is directed to a ferroelectric memory device whereas applicants’ disclosure is directed to a negative capacitance transistor with a ferroelectric structure.  Applicants may want to consider directing amendments to claim 1 to distinguish between features that are present in their device that are not present in a ferroelectric memory device.

Claim Interpretation
Claim 1 includes the following language: “the ferroelectric structure includes a plurality of layers that include at least a first layer that contains undoped hafnium zirconium oxide, a second layer that contains hafnium oxide that is doped with aluminum and that is disposed over the first layer, and a third layer that contains hafnium oxide that is doped with zirconium” (emphasis added).  In this context, the term “contains” is interpreted as inclusive or open ended.  MPEP § 2111.03(I).
Furthermore, undoped hafnium zirconium oxide and hafnium oxide that is doped with zirconium could be interpreted as the same thing.  Under the doctrine of claim 

Election/Restrictions
Newly submitted claim 22 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Claim 22 recites the subject matter of withdrawn claim 18, which was withdrawn in response to a restriction requirement
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 requires the first, second, and third layers to have different thicknesses, but this is not stated in the specification.  Please amend the specification to include this requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 8, which depends from claim 1: Claim 1 requires a ferroelectric structure comprising three ferroelectric layers of different materials: undoped hafnium zirconium oxide, hafnium oxide doped with aluminum, and hafnium oxide doped with zirconium.   Claim 8 requires a gradient.  Applicants disclose the ferroelectric stack or the ferroelectric gradient, but not both.  Because claim 8 is not supported by the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 8, and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: This claim requires “the ferroelectric structure includes a plurality of layers that include at least a first layer that contains undoped hafnium zirconium oxide, a second layer that contains hafnium oxide that is doped with aluminum and that is disposed over the first layer, and a third layer that contains hafnium oxide that is doped with zirconium” (emphasis added).  This language is confusing because the language “contains” is interpreted as open ended, which means that the undoped hafnium zirconium oxide could comprise some other component.  At the same time, under the doctrine of claim differentiation, the “undoped hafnium zirconium oxide” should be interpreted as something other than the “hafnium oxide that is doped with zirconium”, which is how hafnium zirconium oxide is sometimes described.  In this instance, the first layer would be better described as consisting of 
Claims 2, 4-6, 8, and 23-25 are rejected for depending from rejected claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 23, which depends from claim 1: Claim 23 requires the first layer to be undoped.  However, claim 1 already defines the first layer as undoped.  See claim 1, line 7.  Because claim 23 does not further limit claim 1, claim 23 is rejected under Section 112(d).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo, U.S. Pat. Pub. No. 2018/0240803, Figure 1, and further in view of Yoo Figures 2 and 4-8.
Yoo Figure 1:

    PNG
    media_image1.png
    235
    384
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    301
    384
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    389
    218
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    530
    370
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    234
    394
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    264
    396
    media_image6.png
    Greyscale

Regarding claim 1:  Yoo Figure 1 discloses a semiconductor device (10), comprising: a substrate (101); a dielectric layer (115) disposed over a portion of the substrate (101); a ferroelectric structure (125) disposed over the dielectric layer (115), wherein within the ferroelectric structure (125): a material composition of the ferroelectric structure (125) varies as a function of a height within the ferroelectric 
To the extent that the discussion of Yoo Figure 1 does not specifically disclose the first, second, and third ferroelectric layers, Yoo Figures 4-8 disclose a method of making a ferroelectric structure, wherein the ferroelectric structure (1251, 1230) includes a plurality of layers that include at least a first layer (1251), a second layer (1252a) disposed over the first layer (1251), and a third layer (1252b) disposed over the second layer (1252a), wherein the first layer (1251), the second layer (1252a), and the third layer (1252b) each has a ferroelectric property.  Id.  ¶ 50.  This structure (1230) can have a gradient structure.  Id.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Yoo Figures 4-8 design in Yoo Figure 1 because the modification would have involved a selection of a known material based on its suitability for its intended use.  Furthermore, one having ordinary skill in the art at a time before the effective filing date would be motivated to use the Yoo undoped first layer in the combination because the presence of the Yoo first layer improves the polarization orientation inside the second layer.  Id. ¶ 35.  See Yoo Figure 2 (disclosing a first layer (121) that includes undoped hafnium oxide on dielectric layer (115), and another layer (122) that includes hafnium oxide with a gradient concentration on the first layer (121); Yoo specification ¶¶ 30-35.  
Yoo Figures 6 and 7 disclose an undoped ferroelectric layer (1251) on which a ferroelectric layer stack (1230) is formed, the undoped ferroelectric layer (1251) being undoped hafnium oxide, undoped zirconium oxide, or undoped hafnium zirconium oxide.  Id. ¶¶ 52, 60.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to use the undoped hafnium zirconium oxide first layer in the place of the undoped hafnium oxide first layer because the modification would have involved a selection of a known material based on its suitability for its intended use.  
Yoo Figures 6 and 7 also disclose that the layers in the ferroelectric layer stack (1230), which would include the second and third layers, may have different thicknesses.  Id. ¶ 54.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to use different thicknesses in the second and third layers because the modification would have involved a selection of a known design based on its suitability for its intended use.  As for the thickness of the first layer being different from the second and third layers, applicants’ thickness ranges (1.5-8 nm for the first layer, 1-2 nm for the second layer, and 1.5-5 nm for the third layer) overlap, and applicants’ disclosure does not discuss the patentable significance 
Regarding claim 2, which depends from claim 1: Yoo Figure 1 discloses that each of the plurality of layers of the ferroelectric structure (125) has a different material composition than a rest of the plurality of layers of the ferroelectric structure (125).  Id.  ¶ 25.  Yoo Figures 4-8 also disclose that each of the plurality of layers of the ferroelectric structure has a different material composition than a rest of the layers of the plurality of layers of the ferroelectric structure.  Id.  ¶ 50.  
Regarding claim 8, which depends from claim 1: Yoo discloses that the ferroelectric structure (125) includes a single ferroelectric layer having a gradient doping profile.  Id. ¶ 25.  Yoo discloses that the ferroelectric structure (1230) includes a single ferroelectric layer having a gradient doping profile.  Id.  ¶ 50.
Regarding claim 23, which depends from claim 1: Yoo discloses that the first layer is undoped.  Id. ¶ 60.
Regarding claim 24, which depends from claim 1: Yoo discloses that the first layer can be between 5-10 nm, and the second and third layers can be a total of 5-10 nm.  Id. ¶ 59.  This overlaps the claim requirement of a thickness of the first layer is in a range between about 1.5 nanometers and about 8 nanometers; a thickness of the second layer is in a range between about 1 nanometer and about 2 nanometers; a thickness of the third layer is in a range between about 1.5 nanometers and about 5 nanometers.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  MPEP § 2144.05(I).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo, with evidence from F. Ambriz-Vargas et al., A Complementary Metal Oxide Semiconductor Process-Compatible Ferroelectric Tunnel Junction, Applied Materials & Interfaces, April 3, 2017, Vol. 9, pages 13262-13268, or in the alternative, further in view of Ambriz-Vargas.
Regarding claim 4, which depends from claim 1: Yoo discloses that the dielectric layer (115) is amorphous, id. ¶ 24, wherein the first layer (121) is in direct contact with the dielectric layer (115).  See Yoo Figure 2.  Yoo also discloses that ferroelectric hafnium oxide has an orthorhombic crystal structure, Yoo specification ¶ 16, but does not specifically disclose that the hafnium oxide layer is orthorhombic crystallographic phase Pbc21 and is silent as to the crystal system of ferroelectric hafnium zirconium oxide.
Ambriz-Vargas discloses that ferroelectric hafnium zirconium oxide has a noncentrosymmetric orthorhombic crystallographic phase Pbc21.  Ambriz-Vargas Abstract, pages 13262-13264.  Thus, the Yoo ferroelectric hafnium zirconium oxide would be expected to have the same properties.  In the alternative, one having ordinary skill in the art at a time before the effective filing date would be motivated to design the Yoo first layer to be a noncentrosymmetric orthorhombic crystallographic phase Pbc21 because the modification would have involved a selection of a known material based on its suitability for its intended use.
s 5, 6, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo, and further in view of Tao, U.S. Pat. Pub. No. 2016/0064655.
Regarding claim 5, which depends from claim 1: Yoo is silent as to the concentration of dopants in the ferroelectric layers.  However, one having ordinary skill in the art would know to look for a dopant concentration that is effective in forming a layer with ferroelectric properties.
Tao discloses that an effective amount of aluminum in ferroelectric aluminum-doped hafnium oxide ranges from 5-7 mol% aluminum, Tao specification ¶ 29, which overlaps the claimed range of 1-10%.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Tao doping amount in Yoo because the modification would have involved a selection of a known material based on its suitability for its intended use.	
Regarding claim 6, which depends from claim 1: Yoo is silent as to the concentration of dopants in the ferroelectric layers.  However, one having ordinary skill in the art would know to look for a dopant concentration that is effective in forming a layer with ferroelectric properties.
Tao discloses that an effective amount of zirconium in ferroelectric aluminum-doped hafnium oxide ranges from 40-70 mol% zirconium, Tao specification ¶ 29, which overlaps the claimed range of 20-70%.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Tao doping amount in Yoo because the modification would have involved a selection of a known material based on its suitability for its intended use.

Tao discloses that an effective amount of aluminum in ferroelectric aluminum-doped hafnium oxide ranges from 5-7 mol% aluminum, Tao specification ¶ 29, which overlaps the claimed range of about 3% and about 5%.  Tao also discloses that an effective amount of zirconium in ferroelectric aluminum-doped hafnium oxide ranges from 40-70 mol% zirconium, Tao specification ¶ 29, which overlaps the claimed range of about 45% and about 55%.   “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  MPEP § 2144.05(I).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Tao doping amount in Yoo because the modification would have involved a selection of a known material based on its suitability for its intended use.

Allowable Subject Matter
Claims 11-14, 16, and 20 are allowed.
With regard to claim 11: The claim has been found allowable because the prior art of record does not disclose “wherein the forming the first ferroelectric layer is performed using a first thermal budget; […] wherein the forming the second ferroelectric layer is performed using a second thermal budget that is less than the first thermal budget; […] and where the forming the third ferroelectric layer is performed using a third 
With regard to claims 12-14: The claims have been found allowable due to their dependency from claim 11 above.
With regard to claim 16: The claim has been found allowable because the prior art of record does not disclose “wherein the depositing comprises depositing at least a first ferroelectric sub-layer with a first thermal budget, a second ferroelectric sub-layer with a second thermal budget lower than the first thermal budget, and a third ferroelectric sub-layer with a third thermal budget lower than the second thermal budget”, in combination with the remaining limitations of the claim.
With regard to claim 20: The claim has been found allowable due to its dependency from claim 16 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897